                                                                                   Case 2:20-cv-11555-DSF-MRW Document 11 Filed 02/23/21 Page 1 of 3 Page ID #:31



                                                                                   1    Scott Alan Burroughs (SBN 235718)          Carla M. Wirtschafter (SBN 292142)
                                                                                        scott@donigerlawfirm.com                   Email: cwirtschafter@reedsmith.com
                                                                                   2    Justin M. Gomes (SBN 301793)               Jordan W. Siev (pro hac vice forthcoming)
                                                                                        jgomes@donigerlawfirm.com                  Email: jsiev@reedsmith.com
                                                                                   3    DONIGER / BURROUGHS                        REED SMITH LLP
                                                                                        603 Rose Avenue                            1901 Avenue of the Stars, Suite 700
                                                                                   4    Venice, California 90291                   Los Angeles, CA 90067-6078
                                                                                        Telephone: (310) 590-1820                  Telephone: (310) 734-5200
                                                                                   5                                               Facsimile: (310) 734-5299
                                                                                        Attorneys for Plaintiffs
                                                                                   6                                               Attorneys for Defendants
                                                                                   7

                                                                                   8                           UNITED STATES DISTRICT COURT
                                                                                   9                         CENTRAL DISTRICT OF CALIFORNIA
                                                                                   10
                                                                                                                                  Case No.: 2:20-cv-11555-DSF-MRW
                 A limited liability partnership formed in the State of Delaware




                                                                                         ARISH AHMAD KHAN, p/k/a
                                                                                   11    “KING KHAN”, an individual; and          [Hon. Dale S. Fischer]
                                                                                   12    SABAA LOUISE AHMAD KHAN,
                                                                                         p/k/a “SABA LOU”, an individual,         STIPULATION TO EXTEND
REED SMITH LLP




                                                                                   13                                             DEFENDANT’S TIME TO RESPOND
                                                                                                       Plaintiffs,                TO COMPLAINT BY NOT MORE
                                                                                   14                                             THAN 30 DAYS (L.R. 8-3)
                                                                                              vs.
                                                                                   15                                             Complaint Filed: December 22, 2020
                                                                                                                                  Current Response Date: March 1, 2021
                                                                                   16    ROBYN RIHANNA FENTY, an                  New Response Date: March 15, 2021
                                                                                         individual; and DOES 1 through
                                                                                   17    10, inclusive,

                                                                                   18                      Defendants.

                                                                                   19

                                                                                   20
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                 -1-                             US_ACTIVE-145776994

                                                                                                    STIPULATION TO EXTEND DEFENDANT’S TIME TO RESPOND TO COMPLAINT
                                                                                                                    BY NOT MORE THAN 30 DAYS (L.R. 8-3)
                                                                                   Case 2:20-cv-11555-DSF-MRW Document 11 Filed 02/23/21 Page 2 of 3 Page ID #:32



                                                                                   1             STIPULATION TO EXTEND TIME TO ANSWER COMPLAINT
                                                                                   2          On December 22, 2020, Plaintiffs Arish Ahmad Khan, p/k/a “King Khan” and
                                                                                   3    Saba Louise Ahmad Khan, p/k/a “Saba Lou” (“Plaintiffs”) against Rihanna Robyn
                                                                                   4    Fenty (“Defendant”). Counsel for Defendant executed a waiver of service on
                                                                                   5    December 31, 2020.
                                                                                   6          The current due date for Defendant’s response is March 1, 2021. This is the
                                                                                   7    first request for extension by Defendant in this case.
                                                                                   8          Therefore, Pursuant to Local Rule 8-3, Plaintiffs, by and through their counsel
                                                                                   9    of record, and Defendant, by and through her counsel of record, stipulate that
                                                                                   10   Defendant may have up to, and including, March 15, 2021 to file a response to the
                                                                                   11   Complaint in this action.
                 A limited liability partnership formed in the State of Delaware




                                                                                   12         The Parties therefore stipulate and agree that Defendant may have up to and
                                                                                   13   including March 15, 2021 to file a pleading or motion in response to the Complaint.
REED SMITH LLP




                                                                                   14         SO STIPULATED.
                                                                                   15
                                                                                        DONIGER / BURROUGHS                      REED SMITH LLP
                                                                                   16

                                                                                   17   /s/ Scott Alan Burroughs                 /s/ Carla M. Wirtschafter
                                                                                        Scott Alan Burroughs
                                                                                   18   Justin M. Gomes                          Carla M. Wirtschafter
                                                                                        Attorneys for Plaintiffs                 Jordan W. Siev (pro hac vice forthcoming)
                                                                                   19                                            Attorneys for Defendant
                                                                                   20
                                                                                        Dated: February 23, 2021
                                                                                                                                 Dated: February 23, 2021
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                   -2-
                                                                                                   STIPULATION TO EXTEND DEFENDANT’S TIME TO RESPOND TO COMPLAINT
                                                                                                                   BY NOT MORE THAN 30 DAYS (L.R. 8-3)
                                                                                   Case 2:20-cv-11555-DSF-MRW Document 11 Filed 02/23/21 Page 3 of 3 Page ID #:33



                                                                                   1                                  ATTESTATION OF FILER
                                                                                   2          I, Scott Alan Burroughs, the filer of this document on the Court’s CM/ECF
                                                                                   3    system, hereby attest that all other signatories hereto, and on whose behalf the filing is
                                                                                   4    submitted, concur in the filing’s content and have authorized the filing.
                                                                                   5
                                                                                        Dated: February 23, 2021                      By:    /s/ Scott Alan Burroughs
                                                                                   6                                                         Scott Alan Burroughs

                                                                                   7

                                                                                   8
                                                                                   9

                                                                                   10

                                                                                   11
                 A limited liability partnership formed in the State of Delaware




                                                                                   12

                                                                                   13
REED SMITH LLP




                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                   -3-
                                                                                                   STIPULATION TO EXTEND DEFENDANT’S TIME TO RESPOND TO COMPLAINT
                                                                                                                   BY NOT MORE THAN 30 DAYS (L.R. 8-3)
